CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 1 of 21




           EXHIBIT A
CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 2 of 21
CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 3 of 21
CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 4 of 21
CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 5 of 21
CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 6 of 21
CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 7 of 21
CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 8 of 21
CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 9 of 21




           EXHIBIT B
       CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 10 of 21




STATE OF MINNESOTA                                                         DISTRICT COURT

COUNTY OF RAMSEY                                                          SECOND DISTRICT



Judith Franco,                                            Court File No. ___________

                   Plaintiff,                      ANSWER AND AFFIRMATIVE AND
                                                      ADDITIONAL DEFENSES
       v.

Master Builders Solutions Construction
Systems US, LLC,

                   Defendant.


       Defendant     Master      Builders   Solutions    Construction     Systems    US,    LLC

(“Defendant”) as and for its Answer and Affirmative and Additional Defenses to the

Complaint of Plaintiff Judith Franco (“Plaintiff”) served June 23, 2021 (“Complaint”),

states and alleges as follows:

                                JURISDICTION AND VENUE

       1.      Denies Paragraph 1 of the Complaint, 1 in that Defendant intends to remove

this civil action to the United States District Court for the District of Minnesota.

                                            PARTIES

       2.      Defendant is without information sufficient to form a belief as to the truth of

the allegations in Paragraph 2, and therefore denies them.

       3.      Defendant admits solely that it is a Delaware Limited Liability Corporation

with its principal place of business at 889 Valley Park Drive, Shakopee, Minnesota 55117


1
 Unless otherwise stated, hereafter references to “Paragraphs” are references to Paragraphs in the
Complaint.
       CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 11 of 21




and a registered agent at 1010 Dale Street North, Saint Paul, Minnesota, 55117. Defendant

denies the remaining allegations in Paragraph 3.

       4.     Admits Paragraph 4.

                              GENERAL ALLEGATIONS

       5.     Admits Paragraph 5.

       6.     Defendant is without information sufficient to form a belief as to the truth of

the allegations in Paragraph 6, and hence denies the same

       7.     Defendant admits solely that the entity Master Builders Solutions US, LLC

(currently known as Master Builders Solutions Admixtures US, LLC) was formed in

Delaware on or about July 9, 2019 to operate the BASF construction systems business, and

that BASF divested the entity effective September 30, 2020. Defendant denies the

remaining allegations in Paragraph 7.

       8.     Admits Paragraph 8, as to Master Builders Solutions US, LLC.

Affirmatively alleges that Plaintiff was, at all times, an employee at-will, including at the

time her employment was ended.

       9.     Denies Paragraph 9.

       10.    Admits Paragraph 10.

       11.    Defendant admits solely that the entity Master Builders Solutions

Construction Systems US, LLC was formed to operate the construction systems business

of Master Builders Solutions US, LLC (currently known as Master Builders Solutions

Admixtures US, LLC), which business was transferred to Master Builders Solutions




                                              2
           CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 12 of 21




Construction Systems US, LLC, a separate entity. Defendant denies the remaining

allegations in Paragraph 11.

           12.   Defendant admits solely that Plaintiff’s employment was transferred to

Master Builders Solutions Construction Systems US, LLC. Defendant denies the remaining

allegations in Paragraph 12.

           13.   Denies Paragraph 13.

           14.   Denies Paragraph 14.

           15.   Admits Paragraph 15.

           16.   Denies Paragraph 16.

           17.   Admits Paragraph 17.

           18.   Denies Paragraph 18.

           19.   Admits Paragraph 19.

           20.   Defendant admits in Paragraph 20 solely that Plaintiff expressed a belief she

was being treated differently in regards to training than others, but denies that the allegation

is true.

           21.   Admits in Paragraph 21 that Plaintiff alleged that she received less training

than others, but denies that the allegation is true.

           22.   Admits Paragraph 22.

           23.   Defendant admits solely that Plaintiff complained to Human Resources

Manager Liza Farm about her training. Defendant denies that Plaintiff did not receive

training and denies the remaining allegations in Paragraph 23.

           24.   Denies Paragraph 24.


                                                3
       CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 13 of 21




       25.     Defendant admits solely that Plaintiff expressed to Ms. Farm that she wanted

the same quality of training on the export process as was afforded to others regarding their

work and denies the remaining allegations in Paragraph 25.

       26.     Admits Paragraph 26.

       27.     Defendant is without information sufficient to form a belief as to the truth of

the allegations in Paragraph 27, and hence denies the same

       28.     Defendant admits solely that Plaintiff’s position was eliminated effective

April 30, 2021. Defendant denies the remaining allegations in Paragraph 28.

       29.     Admits Paragraph 29. Defendant affirmatively states Plaintiff had poor

performance.

       30.     Admits Paragraph 30.

       31.     Admits Paragraph 31. Defendant affirmatively states Plaintiff violated

company policy or procedure.

       32.     Denies Paragraph 32.

       33.     Admits Paragraph 33.

       34.     Admits Paragraph 34.

       35.     Denies Paragraph 35.

       36.     Admits Paragraph 36.

       37.     Denies Paragraph 37.




                                               4
       CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 14 of 21




                                  CAUSES OF ACTION

                                          COUNT I

              REPRISAL FOR ENGAGING IN PROTECTED ACTIVITY
             (VIOLATION OF THE MINNESOTA HUMAN RIGHTS ACT)

       38.     Defendant restates its responses to the allegations contained in Paragraphs 1

through 37 of the Complaint as if fully set forth herein.

       39.     Defendant is without information sufficient to form a belief as to the truth of

the allegations in Paragraph 39 and hence denies the same.

       40.     Denies Paragraph 40.

                                         COUNT II

                               BREACH OF CONTRACT

       41.     Defendant restates its responses to the allegations contained in Paragraphs 1

through 40 of the Complaint as if fully set forth herein.

       42.     Defendant is without information sufficient to form a belief as to the truth of

the allegations in Paragraph 42, and hence denies the same.

       43.     Defendant is without information sufficient to form a belief as the truth of

the allegations in Paragraph 43, and hence denies the same.

       44.     Admits Paragraph 44.

       45.     Admits Paragraph 45.

       46.     Denies Paragraph 46.

       47.     Denies Paragraph 47.




                                               5
       CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 15 of 21




                                        COUNT III

                              PROMISSORY ESTOPPEL

       48.    Defendant restates its responses to the allegations contained in Paragraphs 1

through 47 of the Complaint as if fully set forth herein.

       49.    Defendant is without information sufficient to form a belief as to the truth of

the allegations in Paragraph 49, and hence denies the same.

       50.    Defendant is without information sufficient to form a belief as the truth of

the allegations in Paragraph 50, and hence denies the same.

       51.    Denies Paragraph 51.

       52.    Denies Paragraph 52.

                                     JURY DEMAND

       53.    Denies Plaintiff’s Demand for Jury Trial.

                                REQUEST FOR RELIEF

       54.    Denies Plaintiff’s Request for Relief and all of its subparts 1-5.

                                 CATCHALL DENIAL

       55.    Unless otherwise and expressly admitted or otherwise qualified in this

Answer, Defendant denies each and every allegation in the Complaint.

                  AFFIRMATIVE AND ADDITIONAL DEFENSES

       56.    Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

       57.    Insofar as Plaintiff seeks to recover relief (a) for alleged incidents occurring

prior to the applicable limitations period for the filing of an administrative charge of




                                              6
       CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 16 of 21




discrimination and (b) for alleged incidents of discrimination not listed in any charge,

Plaintiff may not recover any relief for such incidents of alleged discrimination.

       58.    Plaintiff’s claims are barred, in whole or in part, by her failure to comply

with the jurisdictional, procedural, and administrative prerequisites for filing this action.

       59.    To the extent Plaintiff has failed to exhaust her administrative remedies, her

claims for relief are barred.

       60.    There is no jurisdiction to hear Plaintiff’s claim under the MHRA because

Plaintiff has failed to engage in the prerequisites necessary to obtain jurisdiction.

       61.    To the extent Plaintiff has failed to institute this action within the time

required under the applicable statute of limitations under Minnesota Statute § 363A.28, her

respective claims for relief are wholly or partially time-barred.

       62.    The employment decisions about which Plaintiff complains were based on

reasonable factors, non-discriminatory, non-retaliatory bases and not with discriminatory

or retaliatory animus or with any intent to interfere with Plaintiff’s legal rights.

       63.    Defendant, at all times relevant to this action, has acted in good faith toward

Plaintiff and acted in compliance with all applicable laws.

       64.    Any action taken by Defendant was reasonably necessary for the normal

operation of its business and was based on legitimate business reasons and not

discriminatory or retaliatory animus.

       65.    Plaintiff’s claims for relief are barred because Defendant exercised

reasonable care in promulgating an unlawful discrimination and anti-harassment policy and

complaint procedure, took measures to correct or prevent any alleged unlawful


                                               7
       CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 17 of 21




discrimination, harassment, and/or retaliation, and Plaintiff failed to reasonably take

advantage of the corrective or preventative opportunities provided by Defendant or to

otherwise avoid harm.

       66.    Plaintiff is barred from recovering a remedy to the extent that Plaintiff

engaged in misconduct, violation of company policies, or other conduct that would have

resulted in her termination by, or would have precluded her from obtaining employment

with Defendant had Defendant discovered such conduct.

       67.    Plaintiff’s claims fail because any alleged action or failure to act on the part

of Defendant was not the proximate cause of any injuries to Plaintiff.

       68.    Plaintiff’s claims are barred in whole or in part because Plaintiff failed, or

refused and/or neglected, to mitigate or avoid any damages or injuries she claims to have

suffered.

       69.    Plaintiff’s Complaint fails to state facts sufficient to state a claim that would

support an award of actual, compensatory, liquidated, punitive, or other damages against

Defendant.

       70.    Plaintiff’s claims for compensatory and punitive damages are limited by the

applicable limitations on such damages.

       71.    Plaintiff’s Complaint and each cause of action thereof fail to state valid

claims for attorneys’ fees.

       72.    To the extent that Plaintiff has suffered any damages, such damage was

caused by and is the responsibility of persons, parties, or entities other than Defendant.




                                              8
       CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 18 of 21




       73.     Defendant’s personnel actions were not taken because of an intent to

discriminate or retaliate based upon protected conduct or any other protected category.

       74.     Plaintiff’s claims fail because Defendant exercised reasonable care to prevent

and promptly correct any discriminatory behavior alleged by Plaintiff, and/or Plaintiff

failed to make a good faith report that Defendant engaged in a violation or suspected

violation of any federal or state law, or rule adopted pursuant to law.

       75.     Plaintiff’s Breach of Contract and Promissory Estoppel Claims (Counts II

and III, respectively) are barred by payment, and accord and satisfaction.

       76.     To the extent any alleged intentional retaliatory or discriminatory conduct

was committed by Defendant’s agents (which Defendant denies), said conduct was outside

the scope of the agent’s authority and contrary to Defendant’s good faith efforts to comply

with applicable law.

       77.     Defendant alleges, on information and belief, that any recovery by Plaintiff,

or alternatively, portions of any recovery, are barred by the doctrine of after-acquired

evidence.

       78.     Plaintiff’s claims of discrimination fail to establish the necessary element for

a legal claim upon which relief may be granted and, accordingly, should be dismissed.

       79.     Pending the conclusion of further discovery and investigation, Defendant

respectfully reserves the right to add such further or supplemental defenses as may be

warranted by the information developed through discovery and proper to the full defense

of this litigation.




                                               9
          CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 19 of 21




          WHEREFORE, Defendant respectfully requests the Court grant the following

relief:

          1.    Judgment be entered dismissing Plaintiff’s Complaint on the merits and with

prejudice;

          2.    Awarding Defendant its attorneys’ fees, costs, and disbursements, as

appropriate; and

          3.    Directing such other relief as the Court deems just and equitable.

Dated: July 14, 2021

                                                Respectfully submitted,


                                                /s/ Kurt J. Erickson
                                                Kurt J. Erickson, Bar No. 158380
                                                kerickson@littler.com
                                                Carroll T. Wright, Bar No. 0399169
                                                ctwright@littler.com

                                                LITTLER MENDELSON P.C.
                                                1300 IDS Center
                                                80 South 8th Street
                                                Minneapolis, MN 55402.2136
                                                Telephone: 612.630.1000
                                                Facsimile: 612.630.9626

                                                Attorneys for Defendant
                                                Master Builders Solutions Construction
                                                Systems US, LLC




                                              10
      CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 20 of 21




                               ACKNOWLEDGMENT

       The undersigned hereby acknowledges that costs, disbursements and reasonable
attorney and witness fees may be awarded to the party against whom the allegations in this
pleading are asserted pursuant to Minn. Stat. § 549.211.


                                          /s/ Kurt J. Erickson
                                          Kurt J. Erickson, Bar No. 158380




                                            11
       CASE 0:21-cv-01671-DWF-TNL Doc. 1-2 Filed 07/21/21 Page 21 of 21




STATE OF MINNESOTA                                                           DISTRICT COURT

COUNTY OF RAMSEY                                                           SECOND DISTRICT



Judith Franco,                                            Court File No. ___________

                  Plaintiff,                             CERTIFICATE OF SERVICE

       v.

Master Builders Solutions Construction
Systems US, LLC,

                  Defendant.



       I hereby certify that on this 14th day of July, 2021, I caused to be served by United States

Mail a true and correct copy of Defendant Master Builders Solutions Construction Systems US,

LLC’s Answer and Affirmative and Additional Defenses to Plaintiff Judith Franco’s Complaint

on:


       A.L. Brown
       Marcus Almon
       Capitol City Law Group, LLC
       287 East Sixth Street, Suite 20
       St. Paul, MN 55101




                                             s/ Carroll T. Wright
                                             Carroll T. Wright
